 USDC IN/ND case 4:21-cv-00058-TLS-JEM document 1 filed 08/26/21 page 1 of 6


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                             LAFAYETTE DIVISION

STEVEN ELSNER,                                  )
                                                )
                    Plaintiff,                  )
                                                )
      v.                                        )         Case No.: 4:21-cv-58
                                                )
MAXIM CRANE WORKS, LP,                          )
MAXIM CRANE WORKS, LLC,                         )
MAXIM CRANE WORKS, INC., and                    )
APOLLO GLOBAL MANAGEMENT, INC.,                 )
                                                )
                    Defendants.                 )

                                      COMPLAINT

      STEVEN ELSNER (hereinafter “Steven”), by CUSTY LAW FIRM, LLC, for his

Complaint against MAXIM CRANE WORKS, LP, MAXIM CRANE WORKS, LLC,

MAXIM CRANE WORKS, INC. and APOLLO GLOBAL MANAGEMENT, INC.

(hereinafter collectively “Maxim”), alleges and states:

                                 Jurisdictional Statement

      1.     At all times relevant herein, Steven was a citizen of Indiana.

      2.     At all times relevant herein, Maxim Crane Works, LP was a Pennsylvania

limited partnership that was owned by its two (2) partners, Maxim Crane Works, LLC

and Maxim Crane Works, Inc. Maxim Crane Works, LLC was wholly owned by its only

member, Maxim Crane Works, Inc., a Delaware Corporation with its principal place of

business in Bridgeville, Pennsylvania. Apollo Global Management Inc. was a Delaware
 USDC IN/ND case 4:21-cv-00058-TLS-JEM document 1 filed 08/26/21 page 2 of 6




Corporation with its principal place of business in New York, New York.

         3.   The amount in controversy exceeds $75,000, exclusive of interest and

costs.

         4.   Subject matter jurisdiction is based on diversity of citizenship pursuant to

28 U.S.C § 1332.

                                         Venue

         4.   All of the conduct giving rise to the Complaint occurred in Wolcott, White

County, Indiana 47995, within the Lafayette Division of the Northern District of

Indiana.

                         Count I – Negligence and Recklessness

         5.   On May 21, 2020, Steven was working for his employer, Titan

Construction & Engineering Services, at the premises of EggLife Foods, 911 North 1200

West, Wolcott, White County, Indiana 47995 (hereinafter “the premises”).

         6.   At the same time, employees and/or agents of Maxim were performing

work at the premises, including operating Maxim’s crane at the premises.

         7.   On May 21, 2020, Maxim was vicariously liable under respondeat superior

for the conduct of its agents and/or employees in performing work at the premises.

         8.   On May 21, 2020, Maxim owed Steven and other individuals on the

premises a duty to use reasonable care in the conduct of its work so as to avoid injuring


                                            2
 USDC IN/ND case 4:21-cv-00058-TLS-JEM document 1 filed 08/26/21 page 3 of 6




individuals such as Steven.

       9.     On May 21, 2020, Maxim breached the foregoing duty and was reckless

and/or negligent in one or more of the following respects, inter alia:

              a.     Maxim had control of its work at the premises, but
                     did not exercise due care in the management,
                     supervision, sequencing, operation, inspection, repair
                     and/or control over its work at the premises;

              b.     Maxim had control of its work at the premises, but
                     negligently exercised due care in the management,
                     supervision, sequencing, operation, inspection, repair
                     and/or control of its work at the premises;

              c.     Maxim allowed dangerous conditions to exist at the
                     premises endangering those working in and around
                     the area at the premises;

              d.     Maxim failed to warn Steven and others of the
                     dangerous conditions extant at the premises by means
                     of verbal, written or other warnings which would
                     have made Steven and others aware of the dangerous
                     conditions;

              e.     Maxim negligently warned Steven and others of the
                     dangerous conditions extant at the premises by means
                     of verbal, written or other warnings insufficient to
                     make Steven and others aware of the dangerous
                     conditions;

              f.     Maxim failed to furnish adequate and safe
                     equipment, including safety equipment, to prevent
                     the occurrence;

              g.     Maxim negligently furnished equipment, including
                                             3
USDC IN/ND case 4:21-cv-00058-TLS-JEM document 1 filed 08/26/21 page 4 of 6




                safety equipment, to prevent the occurrence;

          h.    Maxim failed to maintain equipment, including safety
                equipment, to prevent the occurrence;

          i.    Maxim negligently maintained equipment, including
                safety equipment, to prevent the occurrence;

          j.    Maxim failed to establish and enforce safe work rules
                at the premises;

          k.    Maxim recklessly/negligently enforced safe work
                rules at the premises;

          l.    Maxim failed to provide competent and careful
                supervision over its work at the premises;

          m.    Maxim recklessly/negligently provided incompetent
                and careless supervision over its work at the
                premises;

          n.    Maxim failed to take reasonable and necessary steps
                to prevent the occurrence;

          o.    Maxim failed to hire reasonably competent agents
                and/or employees to perform work at the premises;

          p.    Maxim negligently retained incompetent agents
                and/or employees to perform work at the premises;

          q.    Maxim failed to train agents and/or employees to
                perform work properly at the premises;

          r.    Maxim incompetently trained agents             and/or
                employees to perform work at the premises;

          s.    Maxim, through its agents and/or employees,
                negligently operated equipment at the premises;
                                      4
 USDC IN/ND case 4:21-cv-00058-TLS-JEM document 1 filed 08/26/21 page 5 of 6




             t.     Maxim, through its agents and/or employees,
                    recklessly installed and/or operated equipment at the
                    premises;

             u.     Maxim, through its agents and/or employees,
                    recklessly selected, installed, positioned and/or
                    utilized equipment at the premises;
             v.     Maxim violated and/or permitted others to violate
                    relevant portions of OSHA, ANSI, BOCA and other
                    state and federal safety codes and standards without
                    justification or excuse; and/or

             w.     Maxim failed to use the same care that a reasonably
                    prudent person would have used under the same,
                    similar or substantially like circumstances.

      10.    As a direct and proximate result of the negligence and/or recklessness of

Maxim, the tag line attached to a piece of steel being hoisted by Maxim’s agents and/or

employees and utilizing Maxim’s crane became entangled with an obstruction, broke

free, and struck Steven, causing severe and permanent injuries.

      11.    As a direct and proximate result of the foregoing negligence and/or

recklessness, Steven sustained severe personal injuries, incurred ambulance, hospital,

diagnostic, pharmaceutical, therapeutic, surgical and other medical expenses, will incur

such expenses in the future, suffered and will continue to suffer physical pain, mental

suffering, lost wages, impairment of earning capacity, and permanent disability, and

incurred other injuries and damages of a personal and a pecuniary nature.


                                           5
 USDC IN/ND case 4:21-cv-00058-TLS-JEM document 1 filed 08/26/21 page 6 of 6




      WHEREFORE, STEVEN ELSNER, by CUSTY LAW FIRM, LLC, seeks the entry of

judgment in his favor and against defendants MAXIM CRANE WORKS, LP, MAXIM

CRANE WORKS, LLC, MAXIM CRANE WORKS, INC. and APOLLO GLOBAL

MANAGEMENT, INC., for compensatory damages in an amount to be determined

herein, punitive damages, prejudgment interest, the costs of this action, and for any and

all other relief that the Court and Jury may deem proper under the circumstances.

                                  Respectfully submitted,

                                  /s/ Brian Custy
                                  Brian N. Custy (IN 26329-64)
                                  CUSTY LAW FIRM, LLC
                                  4004 Campbell Street, Suite 4
                                  Valparaiso, Indiana 46385
                                  219-286-7361
                                  bcusty@custylaw.com



                                   JURY DEMAND

      STEVEN ELSNER, by CUSTY LAW FIRM, LLC, respectfully demands trial by jury.

                                  Respectfully submitted,

                                  /s/ Brian Custy
                                  Brian N. Custy (IN 26329-64)
                                  CUSTY LAW FIRM, LLC
                                  4004 Campbell Street, Suite 4
                                  Valparaiso, Indiana 46385
                                  219-286-7361
                                  bcusty@custylaw.com



                                           6
